Citation Nr: 0200042	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to July 1969.  
He also had subsequent National Guard service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following a remand to the RO in 
January 2001.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).    

The audiometric evaluation from veteran's July 1967 
preinduction physical examination report shows, when properly 
converted to ISO units, some degree of hearing loss in the 
right ear and hearing loss disability for VA purposes in the 
left ear.  See 38 C.F.R. § 3.385 (2001); see also Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss).  As the hearing loss 
is shown at entrance to service, service connection may be 
established only on the basis of aggravation.  38 U.S.C.A. §§ 
1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(a).   

The Board notes that there is no examination report available 
for the veteran's separation from service in July 1969.  
However, the record contains several audiometry reports from 
examinations dating from 1971 to 1980 associated with his 
subsequent National Guard service, which also generally 
reflect hearing loss.    

The veteran alleges that he has hearing loss as the result of 
acoustic trauma suffered in service, i.e., concussion from 
the blast from a booby trap and trauma associated with noise 
from a firefight.  His DD 214 reflects service in Vietnam 
with the listed military occupational specialty of "TACT 
COMMO CHIEF," and awards including the Combat Infantryman 
Badge, Air Medal, and Army Commendation Medal with "V" 
device.  Therefore, it may be presumed that the veteran 
engaged in combat in service, such that his lay statements 
are sufficient to show the occurrence of combat-related 
trauma.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d).  However, establishing service connection still 
requires evidence that demonstrates an etiological link 
between the hearing loss and service.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).    

Although the presence of a ratable increase in disability at 
separation is conclusive evidence of an in-service increase 
in disability, the Board emphasizes that the absence of a 
ratable in-service increase does not rule out a determination 
of an increase in disability.  Hensley, 5 Vet. App. at 163.    

The Board's January 2001 remand requested an opinion as to 
whether there is any etiological relationship between the 
increased level of hearing loss noted after service and the 
acoustic trauma the veteran experienced while serving in 
combat in Vietnam.  The April 2001 VA audiology examination 
shows that the veteran currently has bilateral hearing loss 
disability for VA purposes.  However, the examiner only 
stated the opinion that, since the veteran had mild high 
frequency hearing loss in the left ear at induction and two 
subsequent audiograms in the military indicated no further 
deprecation (sic) in the hearing loss, the hearing loss was 
not aggravated during service.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Therefore, another remand is required to 
obtain the opinion previously requested.   

Finally, the Board notes that the record raises an implied 
claim for service connection for tinnitus.  See Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (VA's duty to assist 
includes reading claim documents in a liberal manner so as to 
identify and adjudicate all claims reasonably raised by the 
record); accord Akles v. Derwinski, 1 Vet. App. 118, 121 
(1991).  The veteran specifically alleges that the tinnitus 
arises from the same combat-related trauma as his bilateral 
hearing loss.  Although the RO has not adjudicated the 
tinnitus claim, the Board finds that that the issue is so 
intertwined with the claim for bilateral hearing loss that 
they should be addressed together.  See Smith v. Gober, 236 
F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a file 
review by an ears, nose, and throat (ENT) 
specialist.  The physician must review 
the claims folder, including a copy of 
these remand instructions, with 
particular attention paid to active 
service and National Guard records.  No 
examination should be scheduled unless 
deemed necessary by the reviewing 
physician.  

Upon a review of the claims folder, the 
physician should offer an opinion as to 
whether the increased level of hearing 
loss demonstrated after service and at 
present is etiologically related to the 
acoustic trauma the veteran experienced 
while serving in combat in Vietnam.  The 
physician should also render a similar 
opinion as to the relationship between 
tinnitus and in-service acoustic trauma.  
If the physician is unable to provide any 
requested opinion, the report should so 
state.  All opinions given should include 
explanatory comment.     

2.  In the event a VA examination is 
required, the veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  The RO should then adjudicate the 
claim for service connection for tinnitus 
and readjudicate the claim for service 
connection for bilateral hearing loss.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


